                                                                 NATALIE L. WINSLOW, ESQ.
                                                             1   Nevada Bar No. 12125
                                                                 REX D. GARNER, ESQ.
                                                             2   Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Defendant Carrington Mortgage
                                                                 Services, LLC
                                                             8
                                                                                             UNITED STATES DISTRICT COURT
                                                             9
                                                                                                     DISTRICT OF NEVADA
                                                            10

                                                            11   CHERYL DAVIS,                                       Case No.: 2:18-cv-02181-APG-VCF
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            13   vs.                                                 MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                                                                                     FROM ELECTRONIC SERVICE LIST
                                                            14   CARRINGTON MORTGAGE SERVICES,
                                                                 LLC;    EXPERIAN       INFORMATION
                                                            15   SOLUTIONS INC.; AND TRANSUNION, LLC,
                                                            16                                Defendants.
                                                            17

                                                            18   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            19            PLEASE TAKE NOTICE that Carrington Mortgage Services, LLC provides notice that

                                                            20   Tenesa S. Powell, Esq. is no longer associated with the law firm of Akerman LLP.

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                              1
                                                                 52705205;1
                                                             1            Akerman LLP continues to serve as counsel for Carrington Mortgage Services, LLC in this

                                                             2   action. All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                             3   future notices in this action should continue to be directed to Ariel Stern, Esq., Natalie L. Winslow,

                                                             4   Esq. and Rex D. Garner, Esq.

                                                             5            DATED: April 13, 2020               AKERMAN LLP

                                                             6                                                /s/ Rex D. Garner
                                                                                                              NATALIE L. WINSLOW, ESQ.
                                                             7                                                Nevada Bar No. 12125
                                                                                                              REX D. GARNER, ESQ.
                                                             8                                                Nevada Bar No. 9401
                                                                                                              1635 Village Center Circle, Suite 200
                                                             9                                                Las Vegas, Nevada 89134
                                                            10
                                                                                                              Attorneys for Defendant Carrington Mortgage Services,
                                                            11                                                LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                        COURT APPROVAL
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14            IT IS SO ORDERED.
                                                                                 4-14-2020
                                                            15            Date:______________
                                                                                                                     ___________________________________
                                                            16                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                                                     Case No.: 2:18-cv-02181-APG-VCF
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                2
                                                                 52705205;1
